Citation Nr: 0805770	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a 
punctured right eardrum.  




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service in the Army from 
September 1948 to September 1949.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board sees that a paralegal at the law firm of Lau, Lane, 
Pieper, Conley & McCreadie, P.A., requested status updates on 
the appeal, on the veteran's behalf.  However, the Board 
could not comply since the veteran had not (and still has 
not) provided notification of power of attorney assignment 
for any lawyer at that firm.  38 CFR 20.603 (2007).  There is 
no completed and properly executed VA Form 22a, "Appointment 
of Attorney or Agent as Claimant's Representative," on file.  
Aside from a violation of VA regulations, providing this 
confidential information would have been a violation of the 
Privacy Act of 1974.  The veteran was informed of this in a 
letter addressed directly to him, dated in May 2007.  
Therefore, he is unrepresented by any organization or 
attorney in this appeal.

The Board also sees the veteran submitted additional personal 
statements and private medical evidence in support of his 
claim, received in January 2007.  Although he did not waive 
his right to have the RO initially consider this additional 
evidence, the Board notices that it is merely duplicative of 
information already in his file and, as such, does not 
require a waiver.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2007).




FINDING OF FACT

The veteran does not have current residuals of a punctured 
right eardrum sustained during service.


CONCLUSION OF LAW

The veteran does not have residuals of a punctured right 
eardrum from disease or injury incurred or aggravated during 
his military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  



Proper notice from VA must inform the claimant of any 
information and evidence not of record:
(1) that is necessary to substantiate the claim;
(2) that VA will seek to provide;
(3) that the claimant is expected to provide; and
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

To the extent possible, this notice should be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  But see, too, 
Mayfield v. Nicholson, 01-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (indicating the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect where VCAA notice was 
not provided prior to the initial adjudication of the claim 
or, if provided, the notice was insufficient).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Review of the claim folder reveals general compliance with 
the VCAA.  
38 U.S.C.A. § 5100 et seq (West 2002).  See also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  The duty to notify 
was accomplished by way of a VCAA letter from the RO to the 
veteran dated in November 2004.  By way of this letter, 
VA notified him of the requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Furthermore, a subsequent March 2006 letter from the RO 
further advised the veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And in any event, since service connection is being denied 
for this claim, no disability rating or effective date will 
be assigned regardless, so any error - timing or otherwise, 
in providing additional notice concerning those downstream 
elements is moot so, at most, harmless error.  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board sees the RO did not provide the veteran Dingess 
notice prior to the March 2005 adverse determination on 
appeal.  But in Pelegrini II, the United States Court of 
Appeals for Veterans Claims (Court) clarified that in these 
situations VA does not have to vitiate that decision and 
start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure the 
veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claim, such 
that he is still provided proper due process.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claim.  And as already 
alluded to, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after providing the additional VCAA Dingess notice in 
March 2006, the veteran then submitted duplicates of his May 
2005 private audiology medical records in January 2007.  
These records were already considered by the RO in the March 
2006 SOC.  Thus, any failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different from the 
previous adjudication.  Medrano v. Nicholson, 21 Vet. App. 
165, 173 (2007).  It follows that a prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is simply not warranted here.  All things 
considered, the timing defect in the notice has been 
rectified.  

In fact, overall, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his ear disability claim.  Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).

As for the duty to assist, the RO has obtained the veteran's 
VA treatment records and those service medical records (SMRs) 
that were available.  He also, as mentioned, has submitted 
personal statements and additional pertinent private medical 
evidence, particularly the report of a May 2005 audiology 
examination.  He indicated in his April 2006 VCAA Notice 
Response that there were no further private medical records, 
VA medical records, SMRs, or other evidence available 
to obtain.  He therefore asked the Board to decide his claim 
as soon as possible.

When SMRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  In this case, the veteran's 
SMRs appear to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, a military records repository.  Under these 
circumstances, the Court has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

In this regard, the RO requested the veteran's complete SMRs 
and service personnel records, in November 2004, from the 
NPRC.  The NPRC responded in December 2004 that service 
records were unavailable due to likely destruction in the 
1973 fire.  However, the NPRC did provide a limited alternate 
record source for medical treatment, in the form of Surgeon 
General's Office (SGO) extracts from Walter Reed Army 
Hospital dated in June 1954.  The Board finds no basis for 
further pursuit of additional SMRs.  38 C.F.R. § 3.159(c)(2) 
and (3).  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a 
disability compensation (service connection) claim, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service 
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  Simply stated, the standards of McLendon are not met 
in this case.

The Board finds the information presently in the veteran's 
claim file contains sufficient private medical records, VA 
medical records, and available SMRs to fully adjudicate the 
claim and that a VA examination would serve no constructive 
purpose.  There is more than enough evidence to decide his 
claim for service connection for residuals of a punctured 
right eardrum.  In addition, absent competent evidence of 
current residuals of a punctured right eardrum, a remand for 
a VA examination and/or opinion is not warranted.  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  





Governing Laws and Regulations for Service Connection

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service, (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  
38 C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Analysis

The veteran contends he is entitled to service connection for 
residuals of a punctured right eardrum (i.e., tympanic 
membrane).  See his claim dated in October 2004, notice of 
disagreement (NOD) dated in June 2005, and substantive appeal 
(VA Form 9) dated in March 2006.  He asserts in his personal 
statements that his right eardrum was punctured during 
service by the sounds of shooting at a rifle range, for which 
he was then treated on base.  See his statement in support of 
claim, VA Form 21-4138, dated in December 2004.  He further 
states that he was rejected for reenlistment in the Korean 
War because of the punctured eardrum.  See his claim dated in 
October 2004 and NOD dated in June 2005.  In this regard, he 
is competent to describe in-service injuries and in-service 
and post-service symptoms.  However, as a layman, not trained 
or educated in medicine, he is not competent to offer an 
opinion as to whether he currently has any residuals of a 
right eardrum puncture or as to whether any current hearing 
loss problems are related to service or injury like that many 
years ago.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494. 

The Board reiterates that the RO attempted to obtain the 
veteran's missing SMRs and service personnel records (SPRs) 
from the NPRC in St. Louis, where these records were 
maintained.  Unfortunately, the NPRC replied that his service 
records were likely destroyed in a fire there many years ago, 
in 1973.  The NPRC, however, did provide his June 1954 Walter 
Reed Army Hospital records, although they do not confirm any 
ear disability at that time or otherwise allude to any ear 
trauma in service such as a perforated right eardrum.  

In consideration of the heightened duty for missing SMRs, and 
the veteran's lay statements he submitted, the Board does not 
deny that he may have sustained an injury to his right 
eardrum during service in the manner alleged.  But of crucial 
importance is that, even conceding this, there still is no 
medical evidence in the available SMRs and post-service 
records substantiating his assertions that he now has current 
residuals of that right eardrum injury during service.  
Moreover, there also remains no medical nexus evidence 
establishing the required link between his claimed current 
disability and that right eardrum injury during service.

Establishing entitlement to service connection not only 
involves proving one has the condition claimed, but also 
showing it is related to military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
This simply has not been done in this instance.

The veteran's post-service medical records fail to reveal any 
diagnosis denoting residuals of a punctured right eardrum.  
The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  He asserted that a May 2005 
private audiologist's examination record would confirm the 
existence of his punctured right eardrum.  See his NOD dated 
in June 2005.  But the report of that examination does not in 
fact diagnose the veteran with current residuals of a 
punctured right eardrum.  That record only diagnoses him with 
bilateral sensorineural hearing loss, meaning the condition 
is affecting both of his ears (not just his right ear).  
The record mentions hearing loss in the right ear 
specifically for at least five years prior to that, so at 
least since 2000 or thereabouts, but still even if true that 
was long after the veteran's military service ended in 
September 1949.  Moreover, this history and diagnosis is not 
the same as a medical diagnosis and opinion confirming he has 
any disorders associated with a punctured right eardrum.  
Cf., Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).



In fact, no doctor on record has ever indicated the veteran 
has a current disability associated with a punctured right 
eardrum.  This includes, for example, the report of a 
September 2004 VA initial intake physical examination that 
does not mention any complaint, treatment, or diagnosis of a 
right eardrum injury.  Absent medical evidence of a current 
disability, service connection cannot be granted for 
residuals of an alleged punctured right eardrum.  Id.  Simply 
stated, the post-service medical records outweigh the 
veteran's unsubstantiated lay assertions regarding current 
residuals of any in-service injury.

Even assuming, for argument's sake, that there is proof of 
the veteran's claimed disability, there is still no competent 
medical evidence of a nexus between 
in-service injury or disease and the current disability.  
Hickson v. West, 
12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).  The Board acknowledges that the report of the private 
audiologist's examination contains a self-reported history by 
the veteran of perforation of the right eardrum.  In this 
regard, medical history provided by a veteran and recorded by 
an examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the Court has held that VA 
cannot reject a medical opinion simply because it is based on 
a history supplied by the veteran and that the critical 
question is whether that history was accurate and credible.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see, 
e.g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).  Importantly, the private audiologist did not 
actually provide an opinion that the veteran's alleged 
residuals of a punctured right eardrum are related to 
military service, based on the veteran's reported history.  
The veteran's uncorroborated reported history is clearly 
outweighed by the absence of competent medical evidence 
showing current residuals.  



The Board also acknowledges the veteran's assertion that, in 
October 2004, a VA physician told him "the puncture is still 
there," and that the doctor "could see the hole [in his 
eardrum]."  See the veteran's December 2004 authorization 
and consent form (VA form 21-4142).  But, VA treatment 
records do not document such an opinion.  Unfortunately, 
there is no record of VA treatment in October 2004, either 
obtained by the RO or produced by the veteran, which can 
corroborate his assertion.  The only reasonably closely dated 
VA medical record is the September 2004 VA initial intake 
physical examination record.  While the intake exam 
documented other medical issues, it makes no mention of a 
punctured right eardrum or other ear problems.  Furthermore, 
the veteran is not competent to relate what a doctor 
purportedly stated to him concerning a medical nexus to 
service.  "[T]he connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-497.  The audiologist's 
exam report diagnoses moderate bilateral hearing loss, but 
there again is no mention of hearing loss - and particularly 
in the right ear, as a residual of a punctured right eardrum.  
Overall, this private medical record provides no evidence in 
support of the veteran's claim.  



Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for residuals of a 
punctured right eardrum, so there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

The claim for service connection for residuals of a punctured 
right eardrum is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


